DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “misfire detecting device” in claims 1-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a determination process that determines whether there is a misfire based on a magnitude of the torque index value related to a cylinder subject to determination as to whether there is a misfire in the internal combustion engine” in lines 5-7; however, it is unclear whether “a misfire” in line 7 is intended to be the same as or different from “a misfire” in line 5. Thus, there appears to be improper antecedent basis for the limitations in the claim. Also, it is unclear what exactly is meant by “…a cylinder subject to determination as to whether there is a misfire in the internal combustion engine” in the context of “a determination process that determines whether there is a misfire has occurred…,” as it is unclear whether “a determination of whether a misfire” is intended to refer to “a determination process that determines whether there is a misfire has occurred…” or whether “a determination process that determines whether there is a misfire has occurred…” is intended to refer to a different determination.
Claims 2-7 are dependent from claim 1, such that claims 2-7 also include the indefinite subject matter recited by claim 1, such that claims 2-7 are also rejected for at least the same reasons that claim 1 is rejected, as discussed in detail directly above with respect to claim 1.
Independent claim 8 is directed to a misfire detecting device comprising limitations that are at least substantially equivalent to corresponding limitations of the misfire detecting device of claim 1, and independent claim 9 is directed to a misfire detecting method consisting of limitations that are at least substantially equivalent to corresponding limitations of the misfire detecting device of claim 1, such that claims 8 and 9 are also rejected for at least the same reasons that claim 1 is rejected, as discussed in detail directly above with respect to claim 1.

Claim 2 recites “the specific number of the torque index values being farthest from a value at a time when the misfire occurs” in lines 5-6; however, it is unclear what exactly is meant by “the specific number of the torque index values being farthest from a value at a time when the misfire occurs.” Claim 2 is incomprehensible.
Claim 3 is dependent from claim 2, such that claim 3 also includes the indefinite subject matter recited by claim 2, such that claim 3 is also rejected for at least the same reasons that claim 2 is rejected, as discussed in detail directly above with respect to claim 2.

Claim limitation “determination process” as used in the misfire detecting method of claim 9 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the results are inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the “determination process” appears to be merely amount to a generic placeholder for “determining step” (or “determining steps”), and the “determining process” appears to be defined using recitations of function, rather than by unambiguous process step(s). The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-6, 8 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites: “A misfire detecting device for an internal combustion engine, the misfire detecting device being configured to execute: a calculating process that calculates a torque index value using an output signal of a crank angle sensor as an input; and a determination process that determines whether there is a misfire based on a magnitude of the torque index value related to a cylinder subject to determination as to whether there is a misfire in the internal combustion engine, wherein the determination process determines whether there is the misfire based on a comparison between a determination value and a relative magnitude of the current torque index value of the cylinder subject to the determination in relation to an average of past torque index values, the past torque index values are values related to cylinders in each of which a compression top dead center occurs at a point separated from a compression top dead center of the cylinder subject to the determination by an integral multiple of an angle corresponding to one turn of a crankshaft, and the torque index value is a variable that characterizes a torque of the crankshaft having a cycle of a length corresponding to an interval between occurrences of the compression top dead center.”
As noted above, claim 1 is composed of claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. As best understood by the examiner, the disclosed structure corresponding to the “misfire detecting device” in claim 1 is a controller (70).
In claim 1, each of the controller-implemented functional limitations “a calculating process that calculates a torque index value using an output signal of a crank angle sensor as an input; and a determination process that determines whether there is a misfire based on a magnitude of the torque index value related to a cylinder subject to determination as to whether there is a misfire in the internal combustion engine, wherein the determination process determines whether there is the misfire based on a comparison between a determination value and a relative magnitude of the current torque index value of the cylinder subject to the determination in relation to an average of past torque index values” (emphasis added) falls within the “mental process” group of abstract ideas, because each of the recited functions is performable by a human, including by a human using a physical aid (e.g., pen and paper, a calculator, etc.) to help them complete the recited determinations and calculations, and the use of such physical aid does not negate the mental nature of the limitations. Also, each of the aforementioned controller-implemented functional limitations falls into the “mathematical concept” group of abstract ideas.
This judicial exception is not integrated into a practical application because besides the abstract ideas, the claim merely is further directed to structural elements of a generic computer, which uses a generic crank angle sensor, for carrying out the abstract ideas of the functional limitations of the claim, and it has been held that merely adding a generic computer to a claim for the purpose of executing an abstract idea does not make the abstract idea nonabstract [e.g., see: MPEP 2106_I & 2106.04(a)(2)_III]. The additional claim limitation reciting use of the generic crank angle sensor merely defines insignificant extra-solution activity recited at a high level of generality as mere data gathering that is necessary for use of the recited judicial exception. The background section of Applicant’s originally-filed specification admits that use of a crank angle sensor was well known at the time of Applicant’s invention. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generic controller structure and the use of the generic crank angle sensor merely define insignificant extra-solution activity (data gathering) recited at a high level of generality and merely amount to well-understood, routine, conventional activity. The claim phrases “the past torque index values are values related to cylinders in each of which a compression top dead center occurs at a point separated from a compression top dead center of the cylinder subject to the determination by an integral multiple of an angle corresponding to one turn of a crankshaft, and the torque index value is a variable that characterizes a torque of the crankshaft having a cycle of a length corresponding to an interval between occurrences of the compression top dead center” merely further define the abstract elements of the misfire detecting device of claim 1.
Claims 2 and 4-6 are dependent from claim 1 and merely further define the abstract elements of the misfire detecting device of claim 1.
Independent claim 8 is directed to a misfire detecting device comprising limitations that are at least substantially equivalent to corresponding limitations of the misfire detecting device of claim 1, and independent claim 9 is directed to a misfire detecting method consisting of limitations that are at least substantially equivalent to corresponding limitations of the misfire detecting device of claim 1, such that claims 8 and 9 are also rejected for at least the same reasons that claim 1 is rejected, as discussed in detail directly above with respect to claim 1.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Subject Matter Not Rejected Over the Prior Art
Claims 1, 8 and 9 may be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) and 35 U.S.C. 101 set forth in this Office action. Claims 2-7 are dependent from claim 1. As discussed in detail above with respect to the rejections of claims 1, 8 and 9 under 35 U.S.C. 112(b), the intended scope of the claims is unclear. Whether claims 1, 8 and 9 are allowable once rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) will be determined after claims 1, 8 and 9 are rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) and 35 U.S.C. 101.
The prior art of record neither teaches nor suggests the indefinite subject matter of claims 1, 8 and 9 as best understood by the examiner.
For example, with respect to claim 1, U.S. Patent No. 5,544,521 to McCombie teaches a misfire detecting device (52; apparent from at least Fig. 1) for an internal combustion engine (12), the misfire detecting device being configured to execute: a calculating process that calculates a torque index value using an output signal of a crank angle sensor as an input [for example, as depicted by at least Figs. 1-3, the microcontroller 52, as designed (without modification), is capable of performing functions to calculate a change in angular velocity between cylinder firings (e.g., “torque index value”) for each one of a plurality of cylinders 14 of the engine 12 using an output signal of a crankshaft sensor 32 (e.g., “crank angle sensor”) (e.g., at steps 70-74)]; and a determination process that determines whether there is a misfire based on a magnitude of the torque index value related to a cylinder subject to determination as to whether there is a misfire in the internal combustion engine [for example, as depicted by at least Fig. 3, the microcontroller 52, as designed (without modification), is capable of performing functions to determine whether a misfire has occurred based on a calculated change in angular velocity between cylinder firings for a given one of the plurality of cylinders 14 (e.g., “a magnitude of the torque index value related to a cylinder subject to determination”) (e.g., at steps 74-80)], wherein the determination process determines whether there is the misfire based on a comparison between a determination value and a relative magnitude of the current torque index value of the cylinder subject to the determination in relation to an average of past torque index values [for example, as depicted by at least Fig. 3 in view of at least Col. 6, line 25 – Col. 7, line 4, the microcontroller 52, as designed (without modification), is capable of performing functions to determine whether the misfire has occurred based on a comparison between an average compensated change in angular velocity change β (e.g., “determination value”) and a difference between the calculated change in angular velocity between cylinder firings for the given one of the plurality of cylinders 14 and an average angular velocity change (e.g., “a relative magnitude of the current torque index value of the cylinder subject to the determination in relation to an average of past torque index values”) (e.g., at steps 76-80)], and the torque index value is a variable that characterizes a torque of the crankshaft having a cycle of a length corresponding to an interval between occurrences of the compression top dead center (as discussed by at least Col. 5, line 64 – Col. 6, line 24); however, McCombie lacks a clear teaching as to whether the past torque index values are values related to cylinders in each of which a compression top dead center occurs at a point separated from a compression top dead center of the cylinder subject to the determination by an integral multiple of an angle corresponding to one turn of a crankshaft (as discussed by at least Col. 5, line 64 – Col. 6, line 24, the average angular velocity change is determined from a window of a continuous series of consecutive changes in angular velocity including the current change in angular velocity for the current cylinder firing event as well as adjacent changes in angular velocity), and the prior art of record fails to teach or suggest relevant use of a relative magnitude of the current torque index value of the cylinder subject to the determination in relation to an average of past torque index values in which the past torque index values are values related to cylinders in each of which a compression top dead center occurs at a point separated from a compression top dead center of the cylinder subject to the determination by an integral multiple of an angle corresponding to one turn of a crankshaft in such a way that renders obvious inclusion of such a feature.
Claims 8 and 9 recite a misfire detection device and a misfire detection method, respectively, that each include limitations that are at least substantially equivalent to the aforementioned limitations of the misfire detecting device of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on the attached PTO-892 Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747